Citation Nr: 0628852	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-08 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a heart disorder, 
claimed as secondary to the service-connected post-traumatic 
stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active military duty from October 
1942 to July 1945.  This case originally came before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision issued by the Department of Veterans' 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
That rating decision, in part, denied the appellant's claim 
of entitlement to service connection for a heart disorder, 
claimed as secondary to the mental disorder.

In April 2005, a Deputy Vice Chairman granted a motion to 
advance the appeal on the Board's docket on the basis of the 
appellant's age.  See 38 U.S.C.A. § 7101; 38 C.F.R. § 20.900.  
The next month, the Board remanded the case for additional 
development; the case has now been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The appellant is currently diagnosed with hypertension, 
coronary atherosclerosis and cardiac dysrhythmias.

2.  The appellant is service connected for post-traumatic 
stress disorder (PTSD).

3.  The appellant's service-connected PTSD has not caused or 
made chronically worse any heart disorder.


CONCLUSION OF LAW

No current heart disorder is proximately due to, or the 
result of, the service-connected PTSD disability.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his service connection claim by correspondence 
dated in August 2003, May 2005, and September 2005.  These 
documents informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  

In those letters, the RO informed the appellant about what 
was needed to establish entitlement to secondary service 
connection.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA obtained the appellant's VA 
outpatient medical records.  Private medical records were 
obtained and added to the claims file.  The appellant was 
afforded a VA medical examination.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide.  The appellant did 
not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  Therefore, there is no duty to assist or notify 
that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the appellant of such information relating to 
effective dates and disability ratings, because the Board has 
denied the appellant's claim for secondary service 
connection, such information is not applicable to this case.  
The appellant was also provided with notice as to the 
clinical evidence necessary to establish secondary service 
connection, as well as the assistance VA would provide.  
Proceeding with this case in its current procedural posture 
would not therefore inure to the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for secondary service connection, as well as 
the assistance VA would provide.  Therefore, there is no duty 
to assist that was unmet and the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease occurred in service.  38 C.F.R. § 3.303(d).  In 
addition, service connection is warranted for a disability 
that is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.

The appellant contends that he has various heart disorders, 
including hypertension, coronary atherosclerosis and cardiac 
dysrhythmias, and that each condition is causally related to 
his service-connected PTSD.  The appellant's spouse maintains 
that terrible stress related to PTSD has caused the 
appellant's current severe heart problems.

Review of the appellant's service medical records does not 
reveal any evidence of hypertension or other cardiovascular 
disease.  The appellant underwent an entrance examination in 
September 1942; his cardiovascular system was normal at that 
time.  The appellant underwent a medical examination for 
flying in December 1943; his heart was normal and his blood 
pressure was 108/70.  In February 1944, the appellant's 
cardiovascular system was normal.  The July 1945 separation 
examination resulted in findings of normal heart and arteries 
and a blood pressure reading of 110/70.  There are no 
abnormal cardiac findings of record dated in the year 
following the appellant's discharge from active military 
duty.

Review of the appellant's VA outpatient treatment records 
dated between February 2000 and May 2006, reveals that the 
appellant has been diagnosed with coronary atherosclerosis, 
cardiac dysrhythmias, hypertension, hyperlipidemia and 
chronic renal failure.  There is no opinion contained in 
these records concerning the etiology of any one of the 
appellant's diagnosed heart disorders.

Records from the appellant's private cardiologist dated 
between 1992 and 2005 have been included in the evidence of 
record.  Records from the Heart Care Institute dated in 
September 2001, and June 2004, state that the appellant's 
cardiac risk factors included smoking, hypertension, family 
history and high cholesterol; there was no mention of PTSD.  
An April 2005 letter from the cardiologist noted that he had 
been informed that the appellant needed a statement 
"regarding his time spent in World War II probably caused 
his hypertension."  However, the cardiologist did not go on 
to make any such statement or to provide a clinical rationale 
for any such statement.

The evidence of record also includes a letter from the 
appellant's private nephrologist dated in April 2005.  This 
doctor stated that the appellant had extensive 
atherosclerosis and difficult-to-control hypertension.  This 
physician further stated that "stress has certainly been 
associated with hypertension and hypertension is associated 
with cardiac disease, both hypertrophic disease and ischemic 
disease with atherosclerosis."  The doctor said that 
"stress is one known risk factor" of heart disease, but 
declined to provide an etiologic connection between the 
appellant's service and his current cardiac pathology stating 
that he could "not comment on whether specifically [the 
appellant's] exposure to stress led to these disorders."

The appellant underwent a VA cardiology examination in April 
2006; the examiner reviewed the appellant's claims file and 
medical records.  After reviewing the appellant's medical 
records, as well as interviewing and examining the appellant, 
the VA cardiologist stated that the appellant's PTSD is less 
likely to have caused the appellant's atherosclerotic heart 
disease or arrhythmias or to have aggravated those conditions 
beyond the normal course.  The examiner instead linked these 
conditions to the appellant's risk factors of smoking, 
hyperlipidemia and hypertension.  The cardiologist went on to 
state that, "while hypertension may be exacerbated by 
stress, there is no strong evidence to suggest that chronic 
hypertension is caused or significantly exacerbated by 
PTSD."

As previously noted, secondary service connection may be 
established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  In those circumstances, 
compensation is allowable for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Id. at 448.  

Based on the totality of the evidence of record, including 
the private treatment records and the reports of VA medical 
treatment and examination, the Board finds that the 
preponderance of the evidence is against a finding of 
secondary service connection for any and all heart disorders, 
including hypertension, coronary atherosclerosis and 
dysrhythmias.  The strongest medical evidence in support of 
the appellant's claims comes from the April 2005 private 
nephrologist's letter wherein the doctor stated that stress 
is associated with hypertension and hypertension is 
associated with cardiac disease.  However, this doctor 
specifically declined to comment on whether or not the 
appellant's cardiac pathology was related to his exposure to 
stress.  Furthermore, the Board notes that the award of 
benefits may not be predicated on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; see Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the veteran held to be speculative); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).

In addition, nowhere in the medical records concerning the 
treatment the appellant received from cardiologists is there 
found any clinical notation suggesting that the appellant's 
PTSD disability was a risk factor or that the care and 
management of his conditions had to be adjusted in any way 
due to his PTSD disability.  Furthermore, these doctors cite 
other risk factors in addition to hypertension for the 
development of cardiac disease in this particular patient, 
namely family history, smoking and hyperlipidemia.  The Board 
concludes, therefore, that the evidence does not support the 
finding, in the sense that Allen represents, of a nexus 
between the appellant's service-connected PTSD disability and 
any cardiac pathology.  Likewise, the evidence does not 
support a finding of any causal connection.  The Board finds 
that the appellant has not suffered an aggravation of his 
hypertension or any other cardiac disorder that is 
etiologically related to, i.e., that it caused by, his 
service-connected PTSD disability.  It is particularly 
important to note that the April 2006 VA examiner was 
specifically asked to respond to the question of aggravation, 
as well as the question of possible causation.  His response 
essentially was that the hypertension and other heart disease 
should not be service connected on a secondary basis.  The 
Board concludes, therefore, that the evidence does not 
support the finding, in the sense that Allen represents, of a 
nexus between the alleged aggravation of hypertension or 
other heart disease and the service-connected PTSD 
disability.  Likewise, the evidence does not support a 
finding of any causal connection.

Finally, the Board notes that the appellant has presented his 
own statements regarding the development or aggravation of 
his current hypertension and other cardiac disease being 
etiologically related to his service-connected psychiatric 
disability.  However, the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings regarding the nature and extent of 
his hypertension or his coronary atherosclerotic disease, or 
their etiologic relationship to his service-connected PTSD 
disability.  Consequently, his statements are credible 
concerning his subjective complaints and his history; but 
they do not constitute competent medical evidence for the 
purposes of showing the existence of aggravation or a nexus 
between current hypertension or other heart disease and his 
service-connected psychiatric disability.  The same holds 
true for the appellant's spouse and representative.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

The Board concludes that the weight of the "negative" 
objective evidence, principally in the form of clinical care 
records demonstrating a lack of any clinical awareness of a 
psychiatric disorder affecting treatment for hypertension or 
other heart disease and a medical opinion of record 
concerning the relationship between the service-connected 
PTSD disability and the claimed disorders, exceeds that of 
the "positive" evidence of record, which is limited to a 
private doctor's speculation about the possibility of a 
relationship between stress disorders and cardiac disease and 
the appellant's contentions.

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's hypertension 
and other heart disease are not related to the service-
connected PTSD in that the PTSD did not cause either the 
hypertension or the heart disease or aggravate either.  While 
it is apparent that the appellant does suffer from 
hypertension and heart disease, the medical evidence of 
record as a whole supports the conclusion that there is no 
relationship between the origin and/or severity of those 
conditions and the PTSD disability for which service 
connection has been granted.  

Therefore, the preponderance of the evidence is against the 
appellant's secondary service connection claim.  The Board 
must accordingly conclude that the appellant's claim for 
service connection for heart disorders claimed as secondary 
to his service connected PTSD must fail.  Because the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

Entitlement to secondary service connection for any heart 
disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


